The foregoing opinion of BENNICK, C., is adopted as the opinion of the court. The judgment of the circuit court is, accordingly, reversed and the cause remanded in accordance with the recommendations of the Commissioner. Anderson, J., concurs;Hughes, *Page 969 P.J., concurs with respect to count one of the petition, and concurs in the result only with respect to count two. McCullen,J., in a separate opinion, concurs in the result only with respect to count one of the petition, and dissents with respect to count two, and requests certification to the Supreme Court. The cause is, accordingly, certified to the Supreme Court.